Case 3:21-cr-00505-CAB Document 63 Filed 08/20/21 PagelD.154 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

UNITED STATES OF AMERICA,
Case No. 21-cr-00505-CAB
Plaintiff,
VS.
JUDGMENT OF DISMISSAL
Nicole Keoloha Kapule (2),
| FILED
Defendant. - AUG 2.0 2021

 

 

 

 

 

 

 

CLERK, US, URT
SOUTHERN QYSTRICT OF CALIFORNIA
: DEPUTY -

BY

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

 

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Government for dismissal, without prejudice; or

O
Lj
L] the Court has granted the motion of the defendant for a judgment of acquittal; or
L! ajury has been waived, and the Court has found the defendant not guilty; or

C | the jury has returmed its verdict, finding the defendant not guilty;

of the offense(s) as charged in the Indictment/Information:

18:922(g)(1),924(a}(2); 18:924(d),28:2461(c) - Convicted Felon in Possession of Ammunition; Criminal

 

 

Forfeiture (2); 21:841(a)(1) - Possession with Intent to Distribute Fentanyl (3)

 

 

Dated: 8/20/2021 | A Wat detdandk
Hon. Allison H. Goddard
United States Magistrate Judge

 
